SERVICES AGREEMENT       BISYS Information Solutions L.P.   Contract No 1922. 11
Greenway Plaza   Price List No. 01-04 Houston, Texas 77046-1102           Client
Greater Buffalo Savings Bank     Address 2421 Main Street, Buffalo, New York
14214           1.  SCOPE OF AGREEMENT          

BISYS Information Solutions L.P. ("BISYS") shall provide Client, in accordance
with this Agreement, the services selected by Client from BISYS' then applicable
Standard Services Price List and/or Special Services Price List (collectively,
the "Price Lists") (collectively, the "Services"). BISYS shall provide the
reports listed on the Standard Reports List and Special Reports List as
applicable to the Services selected by Client. The current Price Lists are
attached hereto and made a part hereof.

    2.
   TERM OF AGREEMENT
A.
   The initial term of this Agreement shall commence July 1, 2004 (the
"Initiation Date") and end 65 full calendar months thereafter (the "Initial
Period").
B.
   The Agreement shall automatically continue after the Initial Period for
subsequent consecutive terms of three years each unless and until it is
terminated by either party upon written notice to the other given at least 180
days prior to the end of the Initial Period or any additional three year period.
C.
   If Client has given BISYS notice pursuant to Paragraph 2(B) and Client
intends to deconvert from the BISYS data processing system ("BISYS System"),
Client may, upon written notice to BISYS given at any time during the final 120
days of this Agreement (as determined in accordance with 2(B) above) or any
extension hereof pursuant to this Paragraph 2(C), extend the termination date to
the date indicated in such notice, which date shall not be, in any event, less
than 120 days after the date of such notice. Commencing at the end of the
Initial Period or any renewal period (as applicable), Client shall pay for
Services at the prices set forth in the then current BISYS Price Lists
notwithstanding the giving of extension notice.
D.
   Continuing obligations under this Agreement are those relating to "BISYS
Products" (defined in Paragraph 9(A)); "Confidential Information" (defined in
Paragraph 9(F)) and "Client Files" (defined in Paragraph 7(A)), which continuing
obligations shall survive any termination of this Agreement.
    3.
   CHARGES
A.
   Each month commencing on the Initiation Date, whether or not Client actually
uses any Services during such month, Client shall pay a minimum monthly charge
equal to the greater of (i) $15,000.00 (ii) BISYS' charges for the Services
actually used by Client during such month; (iii) 80% of the charges invoiced to
Client during the immediately preceding month; or (iv) 80% of the charges
invoiced to Client for the month immediately preceding any deconversion by
Client if Client deconverts from the BISYS System.
B.
   The initial charges for the Services are specified in the Price Lists, and
shall be recorded by the BISYS System or by any other means used by BISYS of
determining Client's usage. The charges for the Services listed on the Standard
Services Price List as of the date hereof will not be changed by BISYS until the
expiration of the first year following Initiation Date. Thereafter, during the
remaining term of the Initial Period, the charges for the Services listed on the
Standard Services Price List may be changed by BISYS at any time and from time
to time upon at least 90 days prior written notice to Client. During the Initial
Period, the charges for the Services listed on the Special Services Price List
as of the date hereof may be changed by BISYS at any time after the date hereof
upon at least 90 days prior written notice to Client. After the Initial Period,
the charges for the Services listed on the Price Lists shall automatically, and
without notice, be changed to BISYS' standard (non-discounted) list prices then
in effect for the respective Services; such prices may, thereafter, be changed
by BISYS, at any time and from time to time, upon at least 90 days prior written
notice to Client.
C.
   There shall be added to all charges for the Services furnished Client
hereunder amounts equal to any applicable taxes levied or based on such
Services, exclusive of taxes based on BISYS' income.
D.
   No later than the 5th day of each calendar month, BISYS shall invoice (the
"Monthly Invoice") Client: (i) all Services used by Client during the previous
calendar month (the "Billing Month"); and (ii) the charges in arrears for any
applicable third party services, including, but not limited to,
telecommunication charges, ATM, and Internet banking charges utilized by Client
during the prior month as the charges for such third party services for the
Billing Month. Client agrees to pay all amounts set forth in the Monthly Invoice
by automatic debit by BISYS on the last business day of the Billing Month from a
Client bank account established for this purpose (the "Payment Account"). Client
agrees to execute any and all required documentation to enable BISYS to perform
such automatic debiting of the Payment Account. If Client fails to pay any
amounts due under this Agreement, Client shall, upon demand, pay interest at the
rate of 1-1/2% per month, but in no event more than the highest interest rate
allowable, on such delinquent amounts from their due date until the date of
payment. Client agrees to reimburse BISYS for any and all expenses BISYS may
incur, including reasonable attorney fees, in taking action to collect any
amounts due BISYS hereunder. All amounts due must be paid prior to Client's
deconversion from the BISYS System.
    4.
   AVAILABILITY OF THE SERVICES
A.
   Hours for accessing Services on an on-line basis ("On-Line Hours") at the
BISYS data center providing Services to Client ("Data Center") are 7:00 A.M. to
9:00 P.M. Monday through Friday and 7:00 A.M. to 5:00 P.M. Saturday (Data Center
time) exclusive of BISYS holidays (New Years Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day). A particular Service may
also be available at other than OnLine Hours; in which event Client may, at its
option and subject to any additional charges therefor, use that Service at such
other times.
B.
   BISYS will make every reasonable effort to have the Services available during
the On-Line Hours. However, BISYS cannot and does not guarantee such
availability. Accordingly, Client's remedy and BISYS' sole liability to Client
or any third party for claims, notwithstanding the form of such


1

--------------------------------------------------------------------------------

 

  claims (e.g., contract, negligence or otherwise), arising out of (i) the
unavailability of the BISYS System or (ii) the interruption in or delay of the
Services provided or to be provided by BISYS hereunder, shall be for BISYS to
use all reasonable efforts to make the BISYS System available and/or to resume
the Services as promptly as reasonably practicable. C.
   Client shall, at it's expense, be responsible for delivering and transmitting
to and from Client's offices, the offices of the applicable regulatory
authorities and any other location authorized by Client, and the Data Center all
data and information necessary for BISYS to furnish the Services to Client.
    5.
   USE OF THE SERVICES
A.
   Client is exclusively responsible for the consequences of its own actions;
for any instructions it gives BISYS; for its failure to access the Services in
the manner prescribed by BISYS, and for its failure to supply accurate input
information. Client is responsible for auditing, balancing, verifying the
correctness of calculation routines (such as interest and service charges) and
reconciling any out-of-balance condition, and for notifying BISYS of any errors
in the foregoing within three business days after receipt of the incorrect
information. Client's remedy and BISYS' sole liability to Client or any third
party for any claims, notwithstanding the form of such claims (e.g., contract,
negligence or otherwise), arising out of errors or omissions in the Services
provided or to be provided by BISYS hereunder and caused by BISYS shall be for
BISYS to furnish the correct report and/or to correct the applicable Client
Files, provided that Client promptly advises BISYS thereof.
B.
   Client shall use the Services in accordance with such reasonable instructions
as may be established by BISYS from time to time as set forth in any written
materials furnished by BISYS to Client.
C.
   Except as otherwise permitted by BISYS, Client will use the Services only for
its own internal and proper business purposes and will not sell or otherwise
provide, directly or indirectly, any of the Services or any portion thereof to
any third party.
D.
   Client shall not make any alteration, change or modification to any of the
computer programs, data bases and/or BISYS supported files used by BISYS in
connection with providing the Services to Client hereunder, without BISYS' prior
written consent in each instance.
E.
   BISYS shall give Client written notice of any BISYS system change that
materially affects Client. Nothing herein shall preclude or limit BISYS' ability
to make changes to its data processing system.
    6.
   COMMUNICATION LINES AND EQUIPMENT.
A.
   BISYS shall order, on Client's behalf and with Client's approval, the
installation of appropriate telephone lines and communications equipment to
enable Client to access the Services. Client shall pay all charges relating to
the installation and use of such telephone lines and communications equipment.
B.
   BISYS shall not be responsible for the reliability, or continued
availability, of telephone lines and communications equipment used by Client in
accessing the Services.
    7.
   FILE SECURITY AND RETENTION.
A.
   Any Client databases and files or other information provided by Client to
BISYS for use with the Services (the "Client Files") shall remain the
confidential property of Client. BISYS will provide reasonable security
provisions to insure that third parties do not have access to the Client Files.
BISYS reserves the right to issue and change regulations and procedures from
time to time to improve file security. BISYS will instruct its employees having
access to the Client files to keep the same confidential by using the same care
and discretion that BISYS uses with respect to its own confidential property.
B.
   BISYS will take reasonable precautions to prevent the loss of, or alteration
to, Client Files, but BISYS cannot guarantee against any such loss or
alteration. Accordingly, Client will, to the extent deemed necessary by Client,
keep copies of all source documents of information delivered to BISYS and will
maintain a procedure external to the BISYS System for the reconstruction of lost
or altered Client Files. In connection with the foregoing, it is understood that
Client shall assume and be responsible for risk of loss and/or damage to
documents and records while they are in transit to and from the Data Center.
C.
   During the term of this Agreement, BISYS will retain the Client Files in
accordance with, and to the extent provided by BISYS' then prevailing records
retention policies for the Services, which policies will be consistent with
guidelines covering the Services established by appropriate regulatory
authorities. BISYS will, upon the expiration of any retention period for Client
Files, dispose of Client Files in any manner deemed appropriate by BISYS unless
Client, prior to such disposal, furnishes to BISYS written instructions for the
disposition of such Client Files at Client's expense. Client shall pay for the
provision of Client Files to Client at BISYS' standard rates for such services
and BISYS shall provide such Client Files provided that BISYS has been paid for
all Services provided hereunder through the date such requested Client Files are
returned to Client.
D.
   BISYS acknowledges that the Client Files contain nonpublic personal
information (hereinafter, "NP Information"), as defined by the provisions of the
Gramm-Leach-Bliley Act (See 15 U.S.C. § 6809) and regulations promulgated
thereunder. BISYS agrees not to use or disclose such NP Information other than
to carry out the purposes for which such NP Information is disclosed to BISYS.
In the event that BISYS is requested or required to disclose any of Client's
confidential information pursuant to but not limited to, interrogatories,
requests for information, subpoenas or similar process, BISYS will provide
Client with written notice of any such request or requirement for information
promptly or in any case prior to disclosure.
E..
   BISYS has a written Disaster Recovery Plan establishing emergency procedures,
including off-premises backup facility. In connection therewith, BISYS has
prepared a Disaster Recovery Manual. The Disaster Recovery Plan and Disaster
Recovery Manual are available at the Data Center for examination by bank
auditors and examiners and, as they may be modified from time to time, will
remain in existence during the term of this Agreement. BISYS shall provide
Client, upon written request, with information necessary for Client to develop a
disaster contingency plan that will work in concert with BISYS' Disaster
Recovery Plan.
    8.
   DUTIES UPON TERMINATION; RETURN OF RECORDS.


2

--------------------------------------------------------------------------------

A.
   Upon the termination of this Agreement for any reason, BISYS will dispose of
all Client Files still in the BISYS System in any manner deemed appropriate by
BISYS unless Client, not later than 30 days after such termination, furnishes to
BISYS written instructions for the disposition of such Client Files at Client's
expense as set forth in Paragraph 8(B).
B.
   At Client's request as set forth in Paragraph 8(A), BISYS shall deliver to
Client all of the Client Files then retained by BISYS including file layouts and
their descriptions in BISYS format and shall provide in accordance with BISYS
deconversion policies, reasonable and necessary assistance with the deconversion
from the BISYS System to a non-BISYS system ("Deconversion"). Client shall pay
BISYS for Deconversion assistance in accordance with BISYS' then current
Deconversion rate schedule. Payment for Deconversion together with all other
payments which are due, and which will become due pursuant to the provisions of
this Agreement shall be paid to BISYS prior to delivery of such Client Files.
C.
   Client Files returned to Client shall be in a standard BISYS machine-readable
format.
9.
   OWNERSHIP, USE AND CONFIDENTIALITY; BISYS PRODUCTS AND CONFIDENTIAL
INFORMATION.
A.
   All computer programs and related documentation made available, directly or
indirectly, by BISYS to Client as part of the Services (the "BISYS Products")
are the exclusive and confidential property of BISYS or the third parties from
whom BISYS has secured the right to use such computer programs and
documentation.
B.
   A personal, non-exclusive, non-transferable right and license is being
granted to Client to use, during the term of this Agreement, any applications
software programs included in the BISYS Products (the "Application Programs")
which are delivered to Client as part of the Services solely for Client's own
business usage. Client shall not have any interest in the Applications Programs
except for this limited license.
C.
   Client shall receive all improvements, enhancements, modifications and
updates to any Applications Programs that are delivered to Client as part of the
Services if, and as, made available by BISYS to its clients generally. All such
improvements, enhancements, modifications and updates shall be delivered to
Client in the form of a computer media, which media shall be provided to Client
by BISYS and shall be installed by Client. If Client fails to install any such
media within 45 days of its receipt from BISYS, BISYS shall have no further
obligation to provide Client with improvements, enhancements, modifications or
updates to such Application Programs.
D.
   Client acknowledges that it shall be deemed a sublicensee of BISYS for any
systems software programs included in the BISYS Products (the "Systems
Programs") that are delivered to Client as part of the Services. Client accepts
a sublicense from BISYS of the Systems Programs on a personal, non-exclusive,
non-transferable basis with the right to use, during the term of this Agreement,
such Systems Programs solely in connection with the Services.
E.
   Client shall not copy, in whole or in part, any BISYS Products or related
documentation, whether in the form of computer media, printed or in any other
form. Client shall not make any alteration, change or modification to any BISYS
Products.
F.
   Client shall treat as confidential and will not disclose or otherwise make
available any of the BISYS Products or any trade secrets, processes, proprietary
data, information or documentation related thereto including, without
limitation, any flow charts, logic diagrams or source code (collectively the
"Confidential Information"), in any form, to any person other than employees of
Client. Client will instruct its employees who have access to the BISYS Products
and the Confidential Information to keep the same confidential by using the same
care and discretion that Client uses with respect to its own confidential
property and trade secrets. Upon the termination of this Agreement for any
reason, Client shall return to BISYS any and all copies of the BISYS Products
and the Confidential Information that are in its possession.
    10.
   GOVERNMENTAL AGENCIES.
A.
   Client shall provide all required notices to the appropriate regulatory
authorities concerning the initiation or termination of this Agreement, or of
any substantial changes in the Services being provided to Client. BISYS agrees
that any and all Client Files maintained by it for the Client pursuant to this
Agreement shall be available for inspection by the appropriate regulatory
authorities and Client's internal auditors and independent public accountants,
upon prior written notice to BISYS. All costs incurred by BISYS in the
preparation of data for inspection, examination or audit will be charged to
Client at BISYS' then standard rates for such services.
B.
   BISYS shall provide annually to the appropriate regulatory authorities any
Third Party Review Reports prepared by independent public accountants with
respect to the Services performed by BISYS at the Data Center and copies of
BISYS' audited financial statements. By entering into this Agreement, BISYS
agrees that it extends to the Office of Thrift Supervision ("OTS") the same
authority and responsibility (as applicable to Client) provided to the other
regulatory agencies pursuant to the Bank Service Corporation Act, 12 U.S.C.
1867(C) relating to services performed by contract or otherwise.
C.
   If after the date hereof any modifications to the Services shall be required
by law or by any governmental regulatory authority, BISYS shall, except to the
extent such changes may be beyond the capability of the BISYS System to
implement, conform the Services to be in compliance with such modified laws or
governmental regulations. BISYS may, at its discretion, pass on, in whole or in
part, on an equitable basis to all users of the Services (including Client)
affected by any such modification the actual costs incurred by BISYS in making
any such modification to the Services.
    11.
   WARRANTY.
A.
   BISYS represents and warrants that the Services will conform materially to
their design specifications and user documentation that may be changed from time
to time. This warranty shall not extend to any of the computer programs, data
bases and/or BISYS supported files used by BISYS in connection with providing
the Services to Client hereunder which have been altered, changed or modified in
any way, without BISYS' prior written consent in each instance.
B.
   EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THERE ARE NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OR
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
    12. LIMITATION OF LIABILITY.

 

3

--------------------------------------------------------------------------------

A.
   The remedies specified in this Agreement constitute Client's sole and
exclusive remedies in the event of any alleged defaults by BISYS under this
Agreement. BISYS' sole liability, if any, for damages (monetary or otherwise)
resulting from claims made by Client or any third party arising from or related
to any and all causes not covered by the foregoing remedies shall be limited to
the lesser of (i) the amount of actual damages incurred by Client or (ii) an
amount which shall not exceed the charges paid by Client during the six (6)
month period immediately preceding the event from which such liability arose for
the Services performed which gave rise to the claim.
B.
   IN NO EVENT WILL BISYS BE RESPONSIBLE FOR SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES WHICH CLIENT MAY INCUR OR EXPERIENCE ON ACCOUNT OF
ENTERING INTO OR RELYING ON THIS AGREEMENT, EVEN IF BISYS HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.
    13.
   PATENT AND COPYRIGHT INDEMNIFICATION.
BISYS will hold Client harmless and, at its own expense, will defend any action
brought against Client based on a claim that the Services used within the scope
of this Agreement infringe a United States patent or copyright provided Client
notifies BISYS promptly in writing of the claim, BISYS has sole control of the
defense of the action and all negotiations for its settlement or compromise, and
Client cooperates with BISYS in the defense of the action. In the event any of
the Services becomes, or in BISYS' opinion is likely to become, the subject of a
claim of infringement of patent or copyright, BISYS, at its option, may (i)
secure for Client the right to continue using such Service(s), (ii) replace or
modify such Services to make it or them non-infringing, (iii) cease providing
the affected Service(s) or (iv) if none of the foregoing options is commercially
reasonable, in BISYS' opinion, terminate this Agreement. If BISYS exercises its
option hereunder to terminate this Agreement, such termination shall be at no
penalty to BISYS except that BISYS shall provide the Deconversion assistance
described in Paragraph 8(B) at no charge to Client.     14. INSURANCE.     BISYS
shall maintain, during the term of this Agreement, $10,000,000 of coverage under
a Blanket Crime Policy covering fraudulent and dishonest acts committed by its
employees for which it is legally responsible. BISYS shall maintain, on its own
behalf, insurance coverage for loss from fire, disaster, or other causes
contributing to interruption of normal services. Client, at its own expense,
will maintain all insurance and fidelity bonds required by the applicable
regulatory authorities.

    15.
   DEFAULT; REMEDIES UPON DEFAULT.
A.
  

Any of the following events will constitute an "Event of Default" under the
Agreement: (i) non-payment of any amounts due hereunder to BISYS by Client; (ii)
non-performance of any of Client's or BISYS' other material obligations
hereunder; (iii) if any representation or warranty of Client or BISYS is
materially breached; (iv) if Client or BISYS files a petition for bankruptcy or
becomes the subject of an involuntary bankruptcy petition which is not vacated
within 60 days of filing, or becomes insolvent; or (v) if any substantial part
of Client's or BISYS' property becomes subject to any levy, seizure, assignment,
application or sale for or by any creditor or governmental agency.


B.
   Upon occurrence of an Event of Default under the Agreement, the
non-defaulting party may, at its option, terminate this Agreement provided at
least 30 days (or longer period as may be required by the applicable regulatory
authorities) prior written notice has been given to the other and such default
has not been cured within such period. Upon such termination by BISYS, BISYS may
declare all amounts due and to become due hereunder immediately due and payable.
The remedies contained in this Paragraph 15 are cumulative and in addition to
all other rights and remedies available to the parties under this Agreement or
by operation of law or otherwise.
    16.
   FORCE MAJEURE
BISYS shall not be liable or deemed to be in default for any delay or failure to
perform under this Agreement or for interruption of the Services resulting,
directly or indirectly, from any cause beyond BISYS' reasonable control.

 

 

17.
  

GENERAL.


A.
  

BISYS shall provide Client upon written request, copies of The BISYS Group,
Inc.'s (BISYS' parent corporation) current audited financial statements.


B.
  

Client acknowledges that it has not been induced to enter into this Agreement by
any representation or warranty not set forth in this Agreement. This Agreement
contains the entire agreement of the parties with respect to its subject matter
and supersedes all existing agreements and all other oral, written or other
communications between them concerning its subject matter. This Agreement shall
not be modified in any way except by a writing signed by both parties.


C.
  

The failure by either party hereto to insist upon strict performance of any of
the provisions contained herein shall in no way constitute a waiver of its
rights as set forth herein, at law or equity, or a waiver by either party of any
other provisions or subsequent default by the other party in the performance of
or compliance with any of the terms and conditions set forth herein.


D.
  

This Agreement may not be assigned by either party, in whole or in part, without
the prior written consent of the other which consent shall not be unreasonably
withheld. It shall not be deemed an assignment requiring consent if the stock of
either is sold, or all, or substantially all, of the assets are sold so long as
such sale does not materially negatively affect the basis of the financial
bargain upon which this Agreement is based as of the date hereof and such sale
does not materially negatively affect the provision of the Services hereunder.
If there is such a negative impact, then the sale shall be deemed an assignment
requiring consent as set forth above. This Agreement shall be binding upon and
shall inure to the benefit of BISYS and Client and their respective successors
and permitted assigns.


E.
  

If any provision of this Agreement (or any portion thereof) shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remainder of this Agreement shall not in any way be affected or impaired
thereby.


F.
  

The headings in this Agreement are intended for convenience of reference and
shall not affect its interpretation.


G.
  

The individuals executing this Agreement on behalf of BISYS and Client do each
hereby represent and warrant that they are duly authorized by all necessary
action to execute this Agreement on behalf of their respective principals.


4

--------------------------------------------------------------------------------

H.
   Client acknowledges that a breach of any of its obligations under this
Agreement relating to the BISYS Products and/or the Confidential Information
will cause BISYS irreparable injury and damage and therefore may be enjoined
through injunctive proceedings in addition to any other rights or remedies which
may be available to BISYS, at law or in equityand BISYS grants Client the same
rights with respect to a breach of BISYS' obligations relating to the
confidentiality of Client Files.
I.
   During the term of this Agreement, neither party hereto shall, directly or
indirectly, solicit or encourage to leave, any employee of the other without
prior written consent, which consent shall not be unreasonably withheld.
J.
   By executing this Agreement, the parties agree to extend the term of any
existing written Additional Services Agreements, Additional Services Addendums
or authorizations for specific Services to be coterminous with the term of this
Agreement and to have such agreements be covered by the terms and provisions
hereof.
I.
   Governing Law; Venue. This Agreement shall be governed and construed in
accordance with the substantive laws of the State of New York, without giving
effect to any choice-of-law rules that require the application of the laws of
another jurisdiction. Any action brought pursuant to this Agreement shall be
brought in U.S. District Court for the Southern District of New York, or, if the
U.S. District Court does not have subject matter jurisdiction, in the New York
State Supreme Court, New York County.
K.
   Use of Name. Neither party shall use the name, trade name, service marks,
trademarks, trade dress or logo of the other in publicity releases or
advertising without the prior written consent of the other; provided however,
that BISYS may include Client's name in general listings of BISYS customers that
are distributed to prospective customers.


      BISYS Information Solutions L.P   Greater Buffalo Savings Bank          
Agreed to:  /s/James J. Guidici  

Agreed to:

 /s/Harold Davis, Jr.    

(signature-Authorized Officer)

 

(signature-Authorized Representative)

          Name: James J. Guidici   Name: Harold Davis, Jr.    

(print or type)

  (print or type)           Title: Executive Vice President Date: 10/28/04
Title: Vice President Date: 10/28/04  

(print or type)

 

(print or type)

THIS AGREEMENT SHALL BECOME EFFECTIVE UPON BEING SIGNED BY AUTHORIZED OFFICERS
OF BISYS AND CLIENT. BISYS' MARKETING REPRESENTATIVES DO NOT HAVE THE AUTHORITY
TO BIND BISYS.

5

--------------------------------------------------------------------------------